Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/988254, filed on 10 September 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10862172. Claims 3, 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10862172 in view of Gohoskar (US2016/0254684). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re present claims 1 and 4, US10862172 claim 1 anticipates the recited limitations.
Re present claim 2, US10862172 claim 1 further teaches the step of obtaining, and makes obvious the step of the first battery pack itself as master battery pack if no other identifiers are received, given that such operation is implied from selection of master based on 
Re present claim 3, US10862172 claim 1 further teaches a communication bus for communication of connected battery pack identifiers, though does not further elaborate on manner master removal is detected. Gothoskar, however, teaches that it is known in the art of battery systems with automatic master slave selection for batteries to detect/be notified of master removal based on a broadcast message sent by the master battery pack (see Gothoskar: [0024] regarding master communicating to other network/other units that the master is leaving to allow for selection of new master). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recited method to further incorporate the teachings of Gothoskar by including operation for master to broadcast message allowing other batteries to detect master is being removed for purposes of providing equivalent technique for detecting master removal requiring selection of new master or to improve speed/smoothness of electing a new master (see Gothoskar: [0024]).
Re present claims 5-7, US10862172 claims 4-6, respectively, further anticipate the further recited limitations.
Re present claims 8 and 11, US10862172 claim 10 anticipates the recited limitations.
Re present claim 9, US10862172 claim 8 further teaches the obtaining module, and makes obvious the step of the first battery pack itself as master battery pack if no other identifiers are received, given that such operation is implied from selection of master based on sorting of IDs and in light of Applicant's disclosure (i.e. only a single battery connected would result in a single entry sorted list and therefore selection of itself). Alternatively, Official Notice is taken that it is well-known in the art of automatic master-slave selection methods that scenario of only one device being present results in selection of the only device present as the effective master, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such operation for ensuring a device is always able to perform any functions needed by a master.
Re present claim 10, US10862172 claim 8 further teaches a communication bus for communication of connected battery pack identifiers, though does not further elaborate on manner master removal is detected. 
Re present claims 12-14, US10862172 claims 12-13, 15, respectively, further anticipate the further recited limitations.

Claim Objections
Re claims 1, 8, it is generally advised that as presently drafted the claims omit some of the basic context of the system that may be necessary for the recited operations and avoid unintended broad recitation. In particular omission of the communication bus or some equivalent form of data exchange means creates potential confusion as to how detection/interaction between battery packs is meant to be accomplished, or if some further battery pack structure is intended. Recitation regarding what the time period "indicates", generally also does not provide significant limitation as to whether any operations are performed during the time period under some condition, nor is significant limitation provided as to what the current configuration refers to, unless such further operations are explicitly recited. Additionally, recitation of a "sorted result" without any further context or limitation of what was sorted/how provides essentially no limitation as to what the result is or how it is obtained under broadest reasonable interpretation. It is generally recommended that Applicant ensure that the claims provide at least the basic structures needed to perform the recited operations, recite any intended details of manner in which operations are performed under certain conditions, and provide recitation of manner in which specific values are obtained, if intended to provide actual limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"identifying module", "obtaining module", and "sorting module" in claims 8-14; presently interpreted as corresponding to one or more electronic processors, processing circuits/devices/hardware and equivalents thereof performing the recited control/processing functions as would be well understood by those skilled in the art (reference is made to Applicant's PGPUB, US2021/0028505, [0092-0093]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2016/0359329) in view of Ouchi (JP2011215029A; specific reference is made to attached English machine translation).
Re claim 1, Kim teaches a method for identifying a new master battery pack (see Kim: Figs. 2-3, 6-7), comprising: 
detecting, by a first battery pack (battery pack <P1> of battery packs <Pn>, see Kim: [0038], Fig.2), that a master battery pack is removed (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs including previous master, i.e. detected the removal of a battery pack; note the claim does not limit how/with what components detecting is performed); 
detecting, by the first battery pack, that a new battery pack is not connected to the battery cabinet within a time period after the master battery pack is removed (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs, i.e. including scenario where battery packs are only removed; note the claim does not limit manner of detection or if different operations are performed in response); and 
identifying, by the first battery pack, the new master battery pack and new slave battery packs according to a sorted result when the new battery pack is not connected to the battery cabinet within the time period (see Kim: [0040-0041], [0045-0046], Figs. 2-3 regarding each battery pack sending/receiving identifiers and sorting identifiers to determine highest priority identifier as the master battery pack and others as slave battery packs, including scenario where battery packs are only removed). See Kim: [0038-0041], [0045-0046], Fig. 2-3, 6-7.
Although Kim generally discloses electrical connections of batteries to the system (see Kim: [0038-0040], [0052], Figs. 2-3), thereby requiring some form of corresponding physical conductive connection, Kim does not explicitly discuss use of physical housing/cabinet for 
Although Kim generally discloses that each battery pack will detect removal and addition of battery packs to the system and generally exchange IDs for some time period for master selection process, Kim does not explicitly provide further suggestion that the first battery pack performs detection ensuring that a new battery pack is not connected to the battery cabinet within a time period after the master battery pack is removed, wherein the time period indicates a longest time that the power cabinet continues to operate in its current configuration after the master battery pack is removed; and subsequently identifying the new master battery pack after the time period has passed with no new battery pack being connected, as understood in light of Applicant's Specification. Ouchi, however, teaches that it is known in the art of multiple smart battery pack management systems with battery packs each automatically determining master and slave roles to have each battery receive other battery IDs, i.e. detecting what batteries are connected, for a set time period at the beginning of the 
Re claim 2, Kim in view of Ouchi teaches the method according to claim 1, further comprising: obtaining, by the first battery pack, an identifier of the first battery pack after the first battery pack is connected to its battery cabinet of the power cabinet (see Kim: [0040-0041], [0045-0046], Fig. 2 regarding battery having its own identifier); and identifying, by the first battery pack, itself as the new master battery pack when, after the first battery pack is connected to its battery cabinet, the first battery pack does not receive identifiers of one or more other battery packs (see Kim: [0040-0041], [0045-0046], Fig. 2 regarding selection of master based on highest priority identifier, thereby resulting in the case that if no other battery IDs are received/present, the only battery having the highest priority and selected as master; 
Re claim 4, Kim in view of Ouchi teaches the method according to claim 1, further comprising: obtaining, by the first battery pack, identifiers of one or more other battery packs in their respective battery cabinets of the power cabinet through a communication bus (Kim: CAN bus, see Kim: [0038-0040], Figs. 2-3), wherein a number of the one or more other battery packs plus the first battery pack is N, wherein N is a positive integer; sorting, by the first battery pack, the identifier of the first battery pack and the identifiers of the one or more other battery packs to obtain the sorted result; identifying, by the first battery pack, the new master battery pack and the new slave battery packs among the first battery pack and the one or more other battery packs according to the sorted result (see Kim: [0038-0041], [0045-0046], Figs. 2-3 regarding N total battery packs, and master selection process including steps of obtaining other battery pack identifiers, sorting/comparing the IDs, and then choosing highest priority ID as the master).
Re claims 5-6, Kim in view of Ouchi teaches the method according to claim 4, wherein said sorting, by the first battery pack, the identifier of the first battery pack and the identifiers of each of the one or more other battery packs, comprises: sorting, by the first battery pack, all of the identifiers according to an ascending order of all of the identifiers to obtain the sorted result; or sorting, by the first battery pack, all of the identifiers according to a descending order of all of the identifiers to obtain the sorted result; wherein said identifying, by the first battery pack, the new master battery pack and the new slave battery packs among the first battery pack and the one or more other battery packs, comprises: identifying, by the first battery pack, 
Re claim 7, Kim in view of Ouchi teaches the method according to claim 1, wherein said identifying, by the first battery pack, the new master battery pack and the new slave battery packs according to the sorted result, comprises: identifying, by the first battery pack, a battery pack with a largest identifier excluding the removed master battery pack as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result; or identifying, by the first battery pack, a battery pack with a smallest identifier excluding the removed master battery pack as the new master battery pack, and other battery packs as the new slave battery packs according to the sorted result (see Kim: [0045-0046], [0063-0066], Fig. 5 regarding receiving IDs of remaining batteries for master selection after a battery is removed, i.e. excluding previous master if it was removed, and selecting master as battery with either smallest or largest ID).
Re claim 8, the claim recites a device in a first battery pack configured to perform essentially the same operations using the same components as recited in claim 1, and therefore is rejected by the same reasoning applied to claim 1 above. Additionally, Kim in view of Ouchi further discloses the associated "module", i.e. processor/control circuitry of battery pack (see interpretation under 35 USC 112(f) above) for performing the operations (see Kim: [0048], 
Re claims 9, 11-13, the further recited limitations essentially correspond to the limitations recited in claims 2, 4-6 and are therefore rejected by the same reasoning applied above. See discussion of claim 8 regarding disclosure of corresponding modules/control circuitry performing the operations.
Re claim 14, Kim in view of Ouchi teaches the device according to claim 11, wherein the identifying module is further configured to detect that the new master battery pack is removed from the battery cabinet of the new master battery pack (see Kim: [0040-0041], [0045], Figs. 2-3 regarding each battery pack sending/receiving identifiers in response to removal of any one of the battery packs including a previously designated master, i.e. detecting the removal of a battery pack), detect that another new battery pack is connected to one of the battery cabinets within the time period after the new master battery pack is removed (see Kim: [0045], Figs. 2-3; Ouchi: [0019-0020], [0067-0071], Figs. 2, 6, and discussion of claim 1 above regarding detecting/receiving IDs of other battery packs including any added battery packs for a time period during master selection process after batteries are added/removed), and obtain an identifier of the another new battery pack, wherein the sorting module is further configured to sort all of the identifiers including the identifier of the another new battery pack to obtain another sorted result, and wherein the identifying module is further configured to identify another new master battery pack and other new slave battery packs among all of the battery packs including the another new battery pack according to the another sorted result (see Kim: .

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ouchi, as applied respectively above, further in view of Gothoskar (US2016/0254684).
Re claim 3, Kim in view of Ouchi teaches the method according to claim 1, and generally that detection of battery pack removals including the master battery is performed and subsequently triggers master selection (see Kim: [0045]) and communication between battery packs being via a communication bus (CAN bus, see Kim: [0040-0041], Figs. 2-3), but does not explicitly discuss detecting master removal based on a broadcast message sent by the master. Gothoskar, however, teaches that it is known in the art of battery systems with automatic master slave selection for batteries to detect/be notified of master removal based on a broadcast message sent by the master battery pack (see Gothoskar: [0024] regarding master communicating to other network/other units that the master is leaving to allow for selection of new master). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim in view of Ouchi to further incorporate the teachings of Gothoskar by including operation for master to broadcast message allowing other batteries to detect master is being removed for purposes of providing equivalent technique for detecting master removal requiring selection of new master or to improve speed/smoothness of electing a new master (see Gothoskar: [0024]).
Re claim 10, the further recited limitations essentially correspond to the limitations recited in claim 3 and are therefore rejected by the same reasoning applied above.

Conclusion
In summary, it is recommended Applicant address the Double Patenting rejection, and ensure the claims recite specific manner of operating any necessary components of the system necessary to distinguish and be nonobvious over the prior art of record under broadest reasonable interpretation, with corresponding explanation and citation to the Specification/Drawings for support. In particular, Applicant may wish to consider providing specific recitation of details of each process for master selection depending on detection of new battery pack being connected or not in the time period, or other specific details related to manner of detection and obtaining identifiers differing from prior art arrangements. Applicant is cautioned that since the prior art discloses similar master-slave selection procedures, and prior art such as Ouchi and Gothaskar disclose general use of timers/timeouts in the process, that care should be taken to ensure the claims explicitly recite details that distinguish the particular manner in which specific components are operated for each step and/or specific sequence of overall process steps to avoid unintended broader interpretation. Applicant may contact the Examiner to discuss possible amendments or the office action as needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US2013/0249475), Eguchi (US2007/0090793) discloses multiple battery systems having relevant features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836